UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6046



RODNEY VICTOR HARRIS,

                                            Plaintiff - Appellant,

          versus


VIRGINIA STATE BAR, Richmond, Virginia,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-566-7)


Submitted:   June 16, 2004                  Decided:   July 7, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Victor Harris, Appellant Pro Se. Paul Kugelman, Jr., OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rodney Victor Harris appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

under 28 U.S.C. § 1915(e)(2)(B) (2000) and denying his post-

judgment motion to amend his complaint and reinstate his action.

We have reviewed the record and find that this appeal is frivolous.

Accordingly, we deny Harris’s motions for a review of all circuit

court transcripts and motions, for a continuance, for appointment

of counsel, and for a review of all circuit court proceedings, and

we dismiss the appeal on the reasoning of the district court.   See

Harris v. Virginia State Bar, No. CA-03-566-7 (W.D. Va. filed Aug.

29, 2003; entered Sept. 2, 2003 & Nov. 18, 2003).

          In addition, we have reviewed Harris’s response to our

order to show cause as to why he should not be sanctioned for

filing frivolous appeals and why he should not be enjoined from

filing further actions in this court until the sanctions are paid.

We find his response fails to show cause why sanctions and an

injunction should not be imposed.      Accordingly, having filed

numerous frivolous appeals from district court orders dismissing

his civil complaints for failure to state a claim upon which relief

may be granted or for seeking monetary relief from defendants who

are immune from such relief, Harris is sanctioned in the amount of

$500, payable to the Appellee, and enjoined from filing further

actions in this court until the sanctions are paid, and unless a


                              - 2 -
district court judge finds the action is not frivolous.               See

Foley v. Fix, 106 F.3d 556, 558 (4th Cir. 1997).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              DISMISSED




                                  - 3 -